HOLMES, Circuit Judge
(dissenting).
There is no peculiar Texas rule relating to repudiation. In Universal Life & Accident Insurance Co. v. Sanders, 129 Tex. 344, 102 S.W.2d 405, the court held that the doctrine of anticipatory breach was not applicable to “cases where the insurer merely denies liability or claims defenses under the terms of the policy” [page 407], citing Mobley v. New York Life Insurance Co., 295 U.S. 632, 55 S.Ct. 876, 79 L.Ed. 1621, 99 A.L.R. 1166.
I think this case is i controlled by New York Life Insurance Co. v. Viglas, 297 U.S. 672, 56 S.Ct. 615, 80 L.Ed. 971. There, as here, the policy survived for many purposes as an enforceable obligation. The insurer was still subject to the duty to pay a lump sum for accidental loss of life and for other specific injuries. None of these duties was renounced. None of them was questioned.
In conclusion, I dissent from the construction of the alleged language of appellee’s agent that holds it to be more than a. mere denial of liability for the particular claim asserted. The whole claim of appellant had to do with a particular injury. Any language of the agent addressed to the appellant should be construed as applying to the claim then made. While language of the petition, when tested by demurrer, is construed in favor of the pleader, there is nevertheless a burden upon the latter definitely to allege facts which bring the case within the doctrine of anticipatory breach; but, when a pleading sets out words alleged to constitute a renunciation, “defendants have a right to claim that their expressions, sought to be converted into a renunciation of the contract, shall not be enlarged by construction beyond their strict meaning.” Dingley v. Oler, 117 U.S. 490, 6 S.Ct. 850, 854, 29 L.Ed. 984. A general allegation, under Texas holdings, is insufficient. American Bankers’ Insurance Co. v. Moore, Tex.Civ.App., 73 S.W.2d 620. Therefore, the particular facts must be the sole criterion of whether or not a repudiation is alleged. Appellee did not claim that it never had an obligation under the policy; at best, there was a mere breach of the provision to pay a monthly benefit, not a “renunciation or repudiation of the policy.” Mobley v. New York Life Insurance Co., supra, 55 S.Ct. 878.
I think the judgment of the district court should be affirmed.
On Motion to Withdraw Opinion.
PER CURIAM.
It is ordered that the joint motion filed in the above entitled and numbered cause, to have the opinion of this Court, rendered on December 1st, 1938, withdrawn, and the case affirmed or the appeal dismissed, be, and the same is hereby, denied.